Title: From Alexander Hamilton to Mahlon Ford, 25 April 1799
From: Hamilton, Alexander
To: Ford, Mahlon


          
            Sir,
            Philadelphia April 25 1799
          
          General McPherson mentioned to me your desire of returning to your home for a time and at first I thought there would be no obstacle to it. But the Secretary of War having signified his pleasure that Capt Elliot should repair to Fort Mifflin to execute some services of a special nature—it appears to me adviseable that you should remain in your present command while the Troops continue in their present station. It is of material importance to them that discipline be maintained among them and care taken that there be no injuries to the Inhabitants. I confide in your prudence and attention.
          Capt Cochran has been directed immediately to join you. As soon as he reaches you, you will direct Capt Elliot to proceed to Fort Mifflin.
          It is my expectation that the stay of the Troops in their present position may be very temporary.
          With great consideration &c
        